Citation Nr: 1145664	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-14 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

On balance, the evidence of record supports the finding that the Veteran's type II diabetes mellitus is of in-service onset.


CONCLUSION OF LAW

Type II diabetes mellitus was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including type II diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that his current type II diabetes mellitus condition had its onset during service.  Specifically, he contends that his in-service diagnosis of impaired glucose tolerance was incorrect, and should have been a diagnosis of diabetes mellitus, as his blood sugar level was noted as 126.  In this regard, the Veteran testified that since discharge from service, he has become a registered nurse, and now has more of an understanding of the diagnosis.  He asserted that the current guidelines for a diagnosis of diabetes from the American Diabetes Association as well as the World Health Organization is the testing of plasma glucose resulting in greater than or equal to 126, which is different from a diagnosis of impaired glucose tolerance, as the sugar will be less than 126.  

The Veteran's September 1992 induction physical examination and July 1995 separation physical examination reports are negative for complaints, treatment, or a diagnosis of diabetes mellitus or an impaired glucose condition.  However, a January 1994 service treatment record indicates glucose of 177.  An April 1995 record indicates glucose of 120.  A May 1995 record indicates a probable diagnosis of impaired glucose tolerance versus diabetes mellitus.  A subsequent June 1995 record indicates glucose of 126.  

Post-service private treatment records indicate a diagnosis of borderline diabetes mellitus in December 1999 and a diagnosis of diabetes mellitus in November 2000.  Subsequent VA outpatient treatment records demonstrate diagnoses of type II diabetes mellitus, and the Veteran has continued to seek treatment for his condition.  
	
The Veteran was afforded a VA examination in January 2009, after which the examiner provided a diagnosis of type II diabetes, currently on oral agents.  The examiner opined that the cause of the Veteran's type II diabetes could not be determined.  The examiner did, however, report that it appeared that the Veteran had impaired glucose tolerance during service or impaired fasting glucose based on fasting blood sugar within the range of 100 to 125 mg/dl.  The examiner reported that this could be considered prediabetes, which increases the risk of developing type II diabetes.  The examiner noted that the natural history of impaired fasting glucose and impaired glucose tolerance was considered to be variable.  In this regard, the examiner cited an article by medical practitioners in the field, indicating that approximately 25 percent of subjects with either will progress to diabetes over three to five years, and subjects with additional diabetes risk factors including obesity and family history are more likely to develop diabetes.  The examiner further reported that the Veteran appeared to have a prediabetic condition or prediabetes noted in his records during service.  He further stated that prediabetes, impaired glucose tolerance, or impaired fasting glucose were strong risk factors for developing overt diabetes type II.  Regarding the Veteran, the examiner reported that he had other risk factors including family history and weight.  The examiner stated that prevention of the progression to type II diabetes sometimes can be successful; however, in this case, the Veteran did go on to develop overt type II diabetes.  The examiner concluded that although he could not determine the cause of the Veteran's type II diabetes, his diabetes could be considered as a progression from prediabetes.  

While the examiner opined that the cause of the Veteran's type II diabetes could not be determined, he appeared to indicate that the Veteran had prediabetes during service and a current diagnosis of type II diabetes that was a progression from prediabetes.  Moreover, in this case, the Veteran's service treatment records indicate elevated blood glucose.  Based upon this, the Board is satisfied that it is more likely than not that the Veteran's type II diabetes mellitus was incurred as a result of service.  Accordingly, service connection is warranted for this disorder, and the claim is granted in full.


ORDER

Service connection for type II diabetes mellitus is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


